DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 8/4/2020.
Claims 1-20 are currently pending.

Drawings
The drawings are objected to because in Figure 7, the step 793 and step 795 are not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Specification
The disclosure is objected to because of the following informalities: 
On page 8, at line 7, the operation recites an ‘EMM layer’.
On page 8, at line 29, the operation states ‘E RRC layer’.
One page 7, at line 5, the description of the figure 1A states an ‘SGQ’.
On page 12, at line 28, the figure 5 description references ‘operation 521’ and that does not match the figure 5 in the drawings.
On page 13, at line 16, the figure 6 description references ‘operation 519’ and that does not match the figure 6 in the drawings.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9-12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11, and 18 of U.S. Patent No. 10,764,953 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

With respect to claim 1, issued claim 1 of U.S. patent 10,764,953 B2 discloses a method for a wireless terminal (UE) configured to operate in a wireless communication network that includes a base station, the method comprising: (Lines 1-2)
transmitting, to the base station, a request to resume a suspended connection with the wireless communication network;  (Lines 3-5)
subsequently receiving, from the base station, a connection resume message; (Lines 6-8)
performing configuration of the connection based on the connection resume message, wherein performing the configuration comprises changing a security key previously used for the connection before the connection was suspended; (Lines 9-12)
resuming a suspended radio bearer associated with the connection; and (Lines 13-15)
selectively transmitting, to the base station, a connection resume complete message. (Lines 16-17)

Issued claim 1 of U.S. patent 10,764,953 B2 further discloses after resuming the radio bearer, transmitting uplink data using the radio bearer.



Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the current application merely broadens the scope of claim 1 of Patent No. 10,764,953 B2 by omitting step of transmitting on the radio bearer.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

With respect to claim 2, issued claim 18 of U.S. patent 10,764,953 B2 discloses wherein: the connection resume message includes a security key derivation indicator; and changing the security key is based on the security key derivation indicator. (Lines 1-5)

Moving depending claim 18 into a dependence upon method embodiment in pending claim 1 would be obvious one of ordinary skill in the art before the effective filing date of the claimed invention.

With respect to claim 3, issued claim 3 of U.S. patent 10,764,953 B2 discloses wherein the connection resume message includes a first indication to delay resuming the suspended radio bearer until receipt of a connection reconfiguration message. (Lines 1-5)

Issued claim 3 of U.S. patent 10,764,953 B2 further discloses after resuming the radio bearer, transmitting uplink data using the radio bearer.

Pending claim 3 does not disclose after resuming the radio bearer, transmitting uplink data using the radio bearer.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the current application merely broadens the scope of claim 3 of Patent No. 10,764,953 B2 by omitting step of transmitting on the radio bearer.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.




With respect to claim 9, issued claim 1 of U.S. patent 10,764,953 B2 further comprising transmitting uplink data using the resumed radio bearer. (Lines 18-19)

Issued claim 1 of U.S. patent 10,764,953 B2 further discloses after transmitting (see Line 6).

Pending claim 9 does not disclose after transmitting (replaced by ‘subsequently receiving’ on Line 6).

Although the claimed language is not exactly matching, rewritten phrases would be obvious one of ordinary skill in the art before the effective filing date of the claimed invention.


With respect to claim 10, issued claim 9 of U.S. patent 10,764,953 B2 a wireless terminal (UE) configured to operate in a wireless communication network that includes a base station, the UE comprising: (Lines 1-1)
a transceiver configured to communicate with the base station; and (Lines 2-3)
processing circuitry operably coupled with the transceiver, whereby the processing circuitry and the transceiver are configured to: transmit, to the base station, a request to resume a suspended connection with the wireless communication network; (Lines 4-10)
subsequently receive, from the base station, a connection resume message; (Lines 11-13)
Lines 14-20)
resume a suspended radio bearer associated with the connection; and (Lines 21-22)
selectively transmit, to the base station, a connection resume complete message. (Lines 23-25)

Issued claim 9 of U.S. patent 10,764,953 B2 further discloses transmit uplink data using the radio bearer after resuming the radio bearer.

Pending claim 10 does not disclose transmit uplink data using the radio bearer after resuming the radio bearer.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the current application merely broadens the scope of claim 9 of Patent No. 10,764,953 B2 by omitting step of transmitting on the radio bearer.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

With respect to claim 11, issued claim 18 of U.S. patent 10,764,953 B2 wherein: the connection resume message includes a security key derivation indicator; and the processing circuitry is further configured to change the security key based on the security key derivation indicator. (Lines 1-5)

Issued claim 18 of U.S. patent 10,764,953 B2 further discloses transmit uplink data using the radio bearer after resuming the radio bearer.

Pending claim 11 does not disclose transmit uplink data using the radio bearer after resuming the radio bearer.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 of the current application merely broadens the scope of claim 18 of Patent No. 10,764,953 B2 by omitting step of transmitting on the radio bearer.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.




With respect to claim 12, issued claim 11 of U.S. patent 10,764,953 B2 wherein the connection resume message includes a first indication to delay resuming the suspended radio bearer until receipt of a connection reconfiguration message. (Lines 1-3)

Issued claim 11 of U.S. patent 10,764,953 B2 further discloses transmit uplink data using the radio bearer after resuming the radio bearer.

Pending claim 12 does not disclose transmit uplink data using the radio bearer after resuming the radio bearer.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the current application merely broadens the scope of claim 11 of Patent No. 10,764,953 B2 by omitting step of transmitting on the radio bearer.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference 

With respect to claim 18, issued claim 9 of U.S. patent 10,764,953 B2 wherein the processing circuitry and the transceiver are further configured to transmit uplink data using the resumed radio bearer. (Lines 26-27)

Issued claim 9 of U.S. patent 10,764,953 B2 further discloses wireless communication with a wireless communication network (see Lines 2-3).

Pending claim 9 does not disclose wireless communication with a wireless communication network.

Although the claimed language is not exactly matching, rewritten phrases would be obvious one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 4-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.